Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 21-23, 32, 35-38 and 41 are currently under examination. Claims 24-31, 33-34, 39-40, and 42-48 are withdrawn from consideration. No claims have been currently amended, newly added, or newly cancelled.
Previous Grounds of Rejection
Regarding claims 21-23, 32, 35-38 and 41, the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-12 of US 6,054, 580 B2 is withdrawn because applicants arguments filed on 08/24/2022 is persuasive.
Regarding claims 21-23, 32, 35-38 and 41, the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US 10,926, 248 B2 stands.
Regarding claims 21-23, 32, 35-38 and 41, the rejection on the grounds of Improper Markush grouping stands.
Regarding claims 21-23, 32, 35-38 and 41, the rejection under 35 U.S.C. 112(a) stands.
Regarding claims 21-23, 32, 35-38 and 41, the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Collins (Accounts of Chemical Research, 2002, 35(9), 784-790) is withdrawn because applicants arguments filed on 08/24/2022 is persuasive.
Previous Grounds of Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-23, 32, 35-38 and 41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US 10,926, 248 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. US ‘580 teaches a metal complex.
Improper Markush Grouping Rejection
Claims 21-23, 32, 35-38 and 41 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The instant claimed compound having the formula with many independently varying elements N, Y1, Y2, Y3, Y4, L1 and metal.
The recited Markush group so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a of class of metal complexes containing having the many independently varying elements N, Y1, Y2, Y3, Y4, and L1. There is no any single structural similarity. The ligand with different Y1, Y2, Y3 and Y4 behaves in the different manner for use as complexing with metal.
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, 32, 35-38 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for the compounds having the complex formula recited in the claims 21-25, 27, 30-31, 35-38 and 41.  The embodiments of the specification do not contain example explicitly covering the full scope of the claim language. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a metal complex. Applicants fail provide any structure of the compounds corresponding to the assigned structure and elected species and do not provide any examples for making the complex having the formula.
The claims are drawn to a metal complex. Applicants fail provide any structure of the compounds corresponding to the assigned structure and elected species and do not provide any examples for making the complex having the formula. Precise of the metal complex is still needed to further investigated and proofed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art. 
All of the factors have been considered with regard to the claim, with the most relevant factors discussed below: 
(1) The breadth of claims: the claim is drawn to a metal complex with many independently varying elements N, Y1, Y2, Y3, Y4, L1 and metal. Little is known about the nature of the metal complex (i.e., any spectroscopy methods of NMR, X-ray crystallography to determine the claimed compounds). It renders the scope of the claims wide. 
(2) The nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill; (5) the level of predictability in the art, (8) relative skill in the art.: the nature of the invention is a composition comprising a compound. The state of the prior art with respect to this particular claimed embodiment is that there is a dearth of guidance available to one of ordinary skill for making up for the deficiencies of the disclosure. The level of skill in the art is high. Due to the unpredictability in the art of organic and polymer chemistry, it is noted that each embodiment of the invention is required to be individually assessed for viability.
(6) The existence of working examples and (7) the quantity of experimentation needed to make or use the invention based on the content of the disclosure: The guidance and working examples provided in the specification is limited. Applicants fail provide any structure corresponding to the claimed formula, and absence of working examples of formula compounds. One of ordinary skill in the art would not know what kind of the compound is produced according these examples and clearly not be relying on the teachings of the specification or the state of the art. 
No conceivable reaction schemes involving reaction strategies for the preparation of such compounds are provided. Thus, it would require undue experimentations on the part of one or ordinary skill in the art.
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In reBrandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art. See MPEP 2164/01(a), 2164/04 and 2164/05.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant should be encouraged to provide any evidence to demonstrate that the disclosure enables the claimed invention. Once that evidence is submitted, it must be weighed with all other evidence according to the standards set forth above so as to reach a determination as to whether the disclosure enables the claimed invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To overcome a prima facie case of lack of enablement, applicant must demonstrate by argument and/or evidence that the disclosure, as filed, would have enabled the claimed invention for one skilled in the art at the time of filing. This does not preclude applicant from providing a declaration after the filing date which demonstrates that the claimed invention works. However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art at the time of filing. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must reasonably enable the full scope of the claimed invention. 
Appropriated corrections are required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 21-23, 32, 35-38 and 41 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (US 6,685, 914 B1, applicants submitted in IDS).
Regarding claims 21-23, Liu teach metal complexes having the following structures (col. 12, lines 20-40):

    PNG
    media_image2.png
    395
    448
    media_image2.png
    Greyscale

As we see above, the metal complex taught by Liu et al. corresponds to the instant claimed and elected transition metal complex wherein D=N, Y=-CH2P(=O)O-CH2-, E=P(=O)O, and M of atomic number alternatively including 26 (iron).
Regarding claims 32 and 35-37, as we see above, the iron complex taught by Liu et al. contains -CH2P(=O)O-CH2-.
Allowable Subject Matter
Claim 38 and elected species is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejections under 35 U.S.C. 112(a) and 112(b) as discussed above.
The Examiner searched the elected species as discussed above. There was no prior art discovered on the particular elected species. Therefore, the search of the species has been extended to the non-elected amino substituents as discussed above. 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments and Declaration submitted by Dr. Collins on 08/24/2022 with respect to claims 21-23, 32, 35-38 and 41, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Regarding claims 21-23, 32, 35-38 and 41 rejected on the ground of nonstatutory obviousness- type double patenting over claims 1-13 of the '248 Patent, Applicants argued that independent claim 21 recites the at least one E that is more resistant to nucleophilic attack than C=O and C=NR' is directly attached to one D, which is not recited in the '248 Patent. Accordingly, Applicant respectfully requests the Office remove the rejection of claims 21-23, 32, 35-38 and 41 on the ground of nonstatutory obviousness-type double patenting over claims 1-13 of the '248 Patent (Remarks, pages 3-4).
The Office respectfully submitted, US ‘580 teaches a metal complex such as complex 2 containing SO2 groups (FIG. 1 and claim 1) which is more resistant to nucleophile attack than C=O and C=NR’. 
As such, the rejection is proper and stands.

Applicants argued the instant claims share a single structural similarity of a macrocyclic having a metal attached to four nitrogens with each of Y1, Y2, Y3 and Y4 (herein "Y groups") forming a 5-membered or 6-membered ring with the metal and two of the nitrogens. The macrocycles of claims 21-23, 32, 35-38, and 41 are recognized to have a common function of catalysis of oxidizing agents. Moreover, Applicant respectfully asserts that independent claim 21 does not recite a Markush grouping for L1, N, and the metal. The Declaration recites: 
For example, the Y groups are all used as linking groups that form a 5- or 6- membered ring with two D's (i.e., Nitrogens). 
Additionally, the Y groups have been determined to be sufficiently resistant to oxidative attack to allow for new TAML catalysts to have an effective functioning lifetime based on the extensive work we have conducted on TAML and New TAML catalysts. 
Therefore, in addition to the macrocycles themselves sharing a structural similarity and a common function, the Y-groups share a structural similarity and a common function. Accordingly, Applicant respectfully requests the Office remove the rejection of claims 21-23, 32, 35-38 and 41for improper Markush groupings and grant an allowance thereof (Remarks, pages 4-5).
The Office respectfully disagrees. As set forth in the previous office action dated on 02/25/2022, the instant claims are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The instant claimed compound having the formula with many independently varying elements N, Y1, Y2, Y3, Y4, L1 and metal. At least one E group in-ring complex of the instant claimed formula contains different functional groups selected from SO2, S(=O)R’2. S(=NR), S(=NR’)R’2, S(=NR’), P(=NR’)R’, P(=O)R’, and P(R’)3.
According to MPEP 2117. II, the alternatives defined by the Markush group are either alternative chemical compounds as a whole (e.g., if a claim includes a compound R-OH wherein R is selected from the group consisting of methyl, propyl, and butyl, then the alternatives are methanol, propanol, or butanol).
The recited Markush group having these functional groups so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a of class of metal complexes containing having the many independently varying elements N, Y1, Y2, Y3, Y4, and L1. There is no any single structural similarity. The ligand with different Y1, Y2, Y3 and Y4 behaves in the different manner for use as complexing with metal.
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Therefore, the rejection is proper and stands.

Applicants argued why one skilled in the art could not supply the allegedly missing information. The Office has only conclusory stated there is a "dearth of guidance" without specifically identifying the allegedly missing information and why the information is not available to one of ordinary skill in the art. In particular, the Office has not identified which R groups are allegedly not enabled. Additionally, the Office states "[t]he level of skill in the art is high." Office Action at page 11. The Office allegation that the level of skill is high in the art weights in favor of the enablement of the pending claims. 
The Office states "[d]ue to the unpredictability in the art of organic and polymer chemistry, it is noted that each embodiment of the invention is required to be individually assessed for viability." Office Action at page 11. However, the Office has not provided an assessment of any embodiments of independent claim 21, let alone specifically identified what information is missing. "If a rejection is made based on the view that the enablement is not commensurate in scope with the claim, the [Office] should identify the subject matter that is considered to be enabled." MPEP § 2164.08. The Office has not identified the subject matter claimed that is enabled or not enabled by the Specification. Accordingly, the Office has not met its burden to uphold a rejection under 35 U.S.C. § 112(a) (Remarks, pages 5-8).
The Office respectfully disagrees. As set forth in the previous office action dated on 02/25/2022, the instant claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for the compounds having the complex formula recited in the claims 21-25, 27, 30-31, 35-38 and 41.  The embodiments of the specification do not contain example explicitly covering the full scope of the claim language. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a metal complex. Applicants fail provide any structure of the compounds corresponding to the assigned structure and elected species and do not provide any examples for making the complex having the formula.
The claims are drawn to a metal complex. Applicants fail provide any structure of the compounds corresponding to the assigned structure and elected species and do not provide any examples for making the complex having the formula. Precise of the metal complex is still needed to further investigated and proofed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In addition, Applicants fail provide any structure of the compounds containing functional groups of S(=NR), S(=NR’)R’2, S(=NR’), P(=NR’)R’, P(R’)3, and combinations thereof.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art. 
All of the factors have been considered with regard to the claim, with the most relevant factors discussed below: 
(1) The breadth of claims: the claim is drawn to a metal complex with many independently varying elements N, Y1, Y2, Y3, Y4, L1 and metal. Little is known about the nature of the metal complex (i.e., any spectroscopy methods of NMR, X-ray crystallography to determine the claimed compounds). It renders the scope of the claims wide. 
(2) The nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill; (5) the level of predictability in the art, (8) relative skill in the art.: the nature of the invention is a composition comprising a compound. The state of the prior art with respect to this particular claimed embodiment is that there is a dearth of guidance available to one of ordinary skill for making up for the deficiencies of the disclosure. The level of skill in the art is high. Due to the unpredictability in the art of organic and polymer chemistry, it is noted that each embodiment of the invention is required to be individually assessed for viability. Applicants fail provide any structure of the compounds containing functional groups of S(=NR), S(=NR’)R’2, S(=NR’), P(=NR’)R’, P(R’)3, and combinations thereof.
(6) The existence of working examples and (7) the quantity of experimentation needed to make or use the invention based on the content of the disclosure: The guidance and working examples provided in the specification is limited. Applicants fail provide any structure corresponding to the claimed formula, and absence of working examples of formula compounds. One of ordinary skill in the art would not know what kind of the compound is produced according these examples and clearly not be relying on the teachings of the specification or the state of the art. 
No conceivable reaction schemes involving reaction strategies for the preparation of such compounds are provided. Thus, it would require undue experimentations on the part of one or ordinary skill in the art.
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 The specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In reBrandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art. See MPEP 2164/01(a), 2164/04 and 2164/05.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant should be encouraged to provide any evidence to demonstrate that the disclosure enables the claimed invention. Once that evidence is submitted, it must be weighed with all other evidence according to the standards set forth above so as to reach a determination as to whether the disclosure enables the claimed invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To overcome a prima facie case of lack of enablement, applicant must demonstrate by argument and/or evidence that the disclosure, as filed, would have enabled the claimed invention for one skilled in the art at the time of filing. This does not preclude applicant from providing a declaration after the filing date which demonstrates that the claimed invention works. However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art at the time of filing. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must reasonably enable the full scope of the claimed invention. 
As such, the rejection is proper and stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738